Citation Nr: 9904655	
Decision Date: 02/19/99    Archive Date: 02/24/99

DOCKET NO.  90-04 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for alcoholism.  

2.  Entitlement to an increased evaluation for posttraumatic 
stress disorder (PTSD), currently rated 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and [redacted]



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from March 1969 to 
November 1970 and from July 1973 to November 1974.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) St. Petersburg, Florida, Regional Office (RO).  
Review of the claims file reveals that the claim for an 
increased evaluation for PTSD was remanded by the Board in 
August 1990, February 1992, and September 1997 for additional 
development.  After determining in a September 1997 decision 
that the appellant had submitted new and material evidence to 
reopen the claim of entitlement to service connection for 
alcoholism, the Board then remanded that claim for additional 
development.  


CONTENTIONS OF APPELLANT ON APPEAL

The appellant asserts that his alcoholism is due to his 
service-connected PTSD because he began to drink as means to 
try and forget the stressful experiences to which he was 
exposed in Vietnam.  He also claims that his PTSD is more 
severely disabling than currently evaluated, thereby 
warranting a higher evaluation.  


DECISION OF THE BOARD

After reviewing the relevant evidence in this matter in 
accordance with 38 U.S.C.A. § 7104, and for the following 
reasons and bases, the Board has determined that there is an 
approximate balance of the positive and negative evidence 
with regard to the appellant's claim for service connection 
for alcoholism as secondary to his service-connected PTSD.  
Therefore, extending the benefit of the doubt to the 
appellant, as required by statute when the evidence is in 
equipoise, the Board finds that service-connection is 
warranted for alcoholism.  

It is also the decision of the Board that a 100 percent 
evaluation is warranted for PTSD under the criteria that were 
in effect prior to November 7, 1996.  


FINDINGS OF FACT

1.  The appellant's alcoholism is the product of his PTSD.  

2.  The appellant's PTSD results in virtual isolation in the 
community and an inability to obtain and maintain employment.  


CONCLUSIONS OF LAW

1.  The appellant's alcoholism is proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. § 5107 
(West 1991); 38 C.F.R. § 3.310(a) (1998).  

2.  The schedular criteria for a 100 percent evaluation for 
PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. Part 4, Diagnostic Code 9411, effective prior to 
November 7, 1996.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A claimant filing for VA benefits has the duty to submit 
evidence that must "justify a belief by a fair and impartial 
individual" that the claim is plausible, and, therefore, well 
grounded.  38 U.S.C.A. § 5107(a).  A claim is not well 
grounded if the claimant fails to present such evidence.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Evidentiary 
assertions by the claimant must be accepted as true for the 
purpose of determining if a claim is well grounded, except 
where such assertions are inherently incredible or beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19 (1993).  

I.  Alcoholism

The appellant's claim for service connection for alcoholism 
is "well grounded" within the meaning of 38 U.S.C.A. § 
5107(a).  That is, he has presented a claim which is 
plausible because there is evidence that he has been treated 
for many years for alcoholism, and there is competent medical 
evidence that links the alcoholism to his service-connected 
PTSD.  All relevant facts have been properly developed and no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  

When, after consideration of all the evidence and material of 
record in a case before VA with respect to benefits under 
laws administered by the Secretary of VA, there is an 
approximate balance of the positive and negative evidence 
regarding the merits of an issue material to a determination 
of the matter, the benefit of the doubt in resolving each 
such issue shall be given to the claimant. 38 U.S.C.A. 
§ 5107(b).  

The Board notes that the appellant's current claim of 
entitlement to service connection for alcoholism was raised 
in a February 1990 statement.  He contends that because his 
stressful experiences in Vietnam led him to consume alcohol 
in an attempt to forget those experiences, his currently 
diagnosed alcoholism is etiologically related to his PTSD.  

In a recent decision by the United States Court of Veterans 
Appeals (Court), the Court held that an award of service 
connection for disability due to abuse of alcohol or drugs 
was not precluded by 38 U.S.C.A. § 1110, but only 
"compensation" for such disability was so precluded, for 
claims filed after October 31, 1990.  Barela v. West, 11 Vet. 
App 280 (1998); VAOGCPREC 2-98 (Feb. 10, 1998).  Therefore, 
secondary service connection for alcoholism is not precluded 
by law.  

The medical evidence in the claims file shows that the 
appellant has been treated for alcoholism for many years.  
The report of VA hospitalization admission in April 1982 
noted that the appellant had a history of heavy drinking 
since the age of 19, and the subsequent discharge summary for 
the period of hospitalization (April 16 to May 13, 1982) 
indicated that the appellant had a 13 year history of alcohol 
abuse.  A report of discharge from active service (DD 214) 
reveals that the appellant entered military service 17 days 
after he turned 19; accordingly, this evidence strongly 
suggests that the appellant's heavy use of alcohol, and 
certainly his alcoholism, did not preexist service.  

There are also medical opinions that, while not definitive in 
nature with respect to an etiological link between 
appellant's service-connected PTSD and alcoholism, do provide 
positive evidence of such a link.  A September 1988 private 
psychology evaluation indicated that the appellant used 
alcohol in an attempt to medicate himself for the purpose of 
reducing his anxiety and depression, and a VA psychiatrist 
noted in a March 1991 examination report that the appellant 
abused alcohol as a means to deal with his PTSD stressors.  
The examiner at a January 1998 VA psychiatric examination 
opined that the appellant did not have a history of alcohol 
abuse or dependence prior to entering the military.  The 
Board is of the opinion that, given the lack of 
countervailing medical opinion, there is an approximate 
balance between the positive and negative evidence with 
regard to the claim for service connection for alcoholism.  
Because a veteran is extended the benefit of the doubt when 
the evidence is in equipoise, under 38 U.S.C.A. § 5107(b), 
the Board finds that service connection is warranted for 
alcoholism, as secondary to PTSD.  

II.  PTSD

Generally, claims for increased evaluations are considered to 
be well grounded.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  

The Board is satisfied that all relevant facts pertaining to 
the appellant's claim for an increased evaluation for PTSD 
have been properly developed.  There is no indication of any 
additional pertinent records which have not been obtained.  
No further assistance to the appellant is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in the SCHEDULE FOR RATING DISABILITIES 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such 
disabilities and their residual conditions in civil 
occupations.  38 C.F.R. § 4.1.  Moreover, each disability 
must be considered from the point of view of the veteran 
working or seeking work.  38 C.F.R. § 4.2.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

After a December 1981 VA psychiatric examination diagnosed 
the appellant with PTSD due to his tour of duty in Vietnam, a 
July 1982 rating decision granted service connection for PTSD 
and assigned a 50 percent evaluation from September 3, 1981.  
Except for a period of VA hospitalization from July to 
September 1992 for treatment of depression, for which a 100 
percent evaluation was assigned under 38 C.F.R. § 4.29, the 
50 percent rating has been in effect since September 3, 1981.  

A March 1991 VA psychiatric examination report noted that the 
appellant was in a dysphoric mood with restricted affect 
mostly throughout, and that judgment was fair and insight 
poor.  The appellant indicated that he lived alone, had been 
married and divorced three times, and had not seen his three 
children from his first marriage since 1974.  He stated that 
he did not like society.  Global Assessment of Functioning 
(GAF) was found to be poor (Axis V).  

At a December 1994 VA psychiatric examination, the 
appellant's symptoms were reported to consist of depression, 
suicidal feelings, anger, and nightmares.  He stated that he 
had difficulty in getting along with people and had not 
"worked for employment."  He lived by himself, and, in 
exchange for room and board, occasionally cleaned a 
restaurant and bar where he lived.  His mood was depressed, 
and his affect was labile, as evidenced by his becoming 
easily agitated and angry.  Mild to moderate PTSD was 
diagnosed.  

The VA psychiatrist who examined the appellant in December 
1994 conducted another examination in October 1996 and 
diagnosed moderate PTSD.  It was noted that the appellant 
lived by himself in a little cottage in the country, with the 
landlord as his only neighbor, stayed away from everybody, 
did not drive because he had no license, and often thought 
about suicide but had not attempted it.  GAF was 60.  

The most recent VA psychiatric examination was conducted in 
January 1998.  At that time, the appellant stated that he 
spent his days working in his garden and that he had not 
worked in eight years.  He described recurrent, distressing 
recollections and almost nightly nightmares of his time in 
Vietnam.  It was reported that he avoided thoughts and 
activities associated with Vietnam and had markedly 
diminished interest in significant activities.  Also he had 
difficulty falling and staying asleep, described irritability 
and multiple outbursts of anger, was hypervigilant, and had 
an exaggerated startle response.  He reported that he drank 
to numb things.  The examiner stated that it was very 
difficult to differentiate the exact impairment due to PTSD, 
and that the appellant continued to use alcohol which caused 
significant impairment.  After diagnosing PTSD and alcohol 
dependence, the examiner opined that the appellant had a 
serious impairment in social and occupational functioning, 
and that his daily use of alcohol greatly impaired his 
ability to function socially and occupationally.  GAF was 50.  

Because the appellant's claim of entitlement to a compensable 
evaluation for his PTSD was initiated before the rating 
criteria for evaluating mental disorders were changed on 
November 7, 1996, the Board will review the claim under both 
sets of criteria in order to accord him evaluation under the 
set of criteria that is more favorable to him.  

Under the general rating formula for mental disorders that 
became effective November 7, 1996, a 100 evaluation is 
assigned when PTSD results in total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  A 70 percent evaluation is assigned for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  A 50 percent 
evaluation is assigned for occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411, 
effective November 7, 1996.  

Under the general rating formula for mental disorders prior 
to November 7, 1996, a 100 percent evaluation was assigned 
for PTSD when there are totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior; or when the attitudes of all 
contacts except the most intimate so adversely affected as to 
result in virtual isolation in the community; or when the 
veteran is demonstrably unable to obtain or retain 
employment.  See Johnson v. Brown, 7 Vet.App. 95, 97-99 
(1994).  A 70 percent evaluation is assigned when the 
veteran's ability to establish and maintain effective or 
favorable relationships with people is severely impaired and 
the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  A 50 percent evaluation is 
assigned when there is considerable impairment in the ability 
to establish or maintain effective or favorable relationships 
with people, and when, by reason of psychoneurotic symptoms, 
the reliability, efficiency, and flexibility levels are so 
reduced as to result in considerable industrial impairment.  
38 C.F.R. § 4.132, Diagnostic Code 9411, prior to November 7, 
1996.  

The Board notes that the appellant's claim for an increased 
evaluation for his PTSD predated the effective date (October 
31, 1990) for the prohibition of the payment of compensation 
for a disability that is a result of a veteran's own alcohol 
or drug abuse, as set forth in Section 8052 of the Omnibus 
Budget Reconciliation Act of 1990, Pub. L. No. 101-508, § 
8052, 104 Stat. 1388, 1388-351.  Therefore, the alcoholism 
associated with his PTSD may be considered in evaluating the 
disorder.  

After careful and longitudinal review of the evidence 
presented in this case, the Board has determined that old 
criteria for rating PTSD are more favorable to the appellant.  
Because the evidence suggests that the appellant's PTSD and 
alcoholism result in virtual isolation in the community and 
demonstrable inability to obtain or retain employment, Board 
concludes that the clinical findings more nearly approximate 
the old criteria for a 100 percent rating.  Applying the 
provisions of 38 C.F.R. § 4.7, the Board finds that a 100 
percent evaluation is warranted for PTSD.  



ORDER

Service connection is granted for alcoholism, secondary to 
the appellant's service-connected PTSD.  

A 100 percent evaluation is granted for PTSD, subject to the 
laws and regulations governing the award of monetary 
benefits.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals, which grants less than the complete benefit or 
benefits sought on appeal, is appealable to the United States 
Court of Veterans Appeals within 120 days from the date of 
mailing of notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date that appears on the face of this decision constitutes 
the date of mailing, and the copy of this decision that you 
have received is your notice of the action taken on your 
appeal by the Board.  

- 9 -


